Exhibit 10(ix)

NORTHERN TRUST CORPORATION

DEFERRED COMPENSATION PLAN

(As Amended and Restated Effective as of January 1, 2008)

INTRODUCTION

The Northern Trust Corporation Deferred Compensation Plan (the “Plan”) was
established by Northern Trust Corporation, a Delaware corporation (the
“Corporation”) effective as of May 1, 1998. The primary purpose of the Plan is
to provide a select group of management or highly compensated employees of the
Corporation (and its subsidiaries and affiliates) with the opportunity to
voluntarily defer all or a portion of their Incentive Compensation (as defined
in Article I below). The Plan is also intended to provide Participants in the
Plan with the ability to save on a tax-deferred basis. The Corporation now
hereby amends and restates the Plan, generally effective as of January 1, 2008
(with such other effective dates as are noted herein) to comply with various
changes in applicable law, including the American Jobs Creation Act of 2004, and
to make certain other changes.

ARTICLE I

DEFINITIONS

Wherever used herein the following terms shall have the meanings hereinafter set
forth:

 

1.1 “Assigned Base Salary” means the regular annual base wage rate of the
Participant, excluding overtime wages or wages related to shift differential.

 

1.2 “Beneficiary” means any person eligible to receive a death benefit under the
respective Incentive Compensation Plan as designated by the Participant or
otherwise provided under such Incentive Compensation Plan, in the event of the
death of the Participant.

 

1.3 “Board” means the Board of Directors of the Corporation.

 

1.4 A “Change in Control” shall be deemed to have occurred if the event set
forth in any one of the following paragraphs shall have occurred:

 

  (a) Any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Corporation (not including in the securities Beneficially
Owned by such Person any securities acquired directly from the Corporation or
its Affiliates) representing 20% or more of the combined voting power of the
Corporation’s then outstanding securities, excluding any Person who becomes such
a Beneficial Owner in connection with a transaction described in clause (i) of
paragraph (c) below; or

 

  (b)

The election to the Board of Directors of the Corporation, without the
recommendation or approval of two thirds of the incumbent Board of Directors of
the Corporation, of the lesser of: (i) three directors; or (ii) directors
constituting a majority of the number of directors of the



--------------------------------------------------------------------------------

 

Corporation then in office, provided, however, that directors whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Corporation will not be considered as incumbent
members of the Board of Directors of the Corporation for purposes of this
section; or

 

  (c) There is consummated a merger or consolidation of the Corporation or any
direct or indirect subsidiary of the Corporation with any other company, other
than (i) a merger or consolidation which would result in the voting securities
of the Corporation outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof), at least
60% of the combined voting power of the securities of the Corporation or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation, or (ii) a merger or consolidation effected to implement a
recapitalization of the Corporation (or similar transaction) in which no Person
is or becomes the Beneficial Owner, directly or indirectly, of securities of the
Corporation (not including in the securities Beneficially Owned by such Person
any securities acquired directly from the Corporation or its Affiliates)
representing 20% or more of the combined voting power of the Corporation’s then
outstanding securities; or

 

  (d) The stockholders of the Corporation approve a plan of complete liquidation
or dissolution of the Corporation or there is consummated an agreement for the
sale or disposition by the Corporation of all or substantially all of the
Corporation’s assets, other than a sale or disposition by the Corporation of all
or substantially all of the Corporation’s assets to an entity, at least 60% of
the combined voting power of the voting securities of which are owned by
stockholders of the Corporation in substantially the same proportions as their
ownership of the Corporation immediately prior to such sale.

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Corporation immediately prior to such transaction or series
of transactions continue to have substantially the same proportionate ownership
in an entity which owns all or substantially all of the assets of the
Corporation immediately following such transaction or series of transactions.

For purposes of this Section 1.4 the following definitions shall apply:

“Affiliate” shall have the meaning set forth in Rule 12b-2 under Section 12 of
the Exchange Act; “Beneficial Owner” shall have the meaning set forth in Rule
13d-3 under the Exchange Act, except that a Person shall not be deemed to be the
Beneficial Owner of any securities with respect to which

 

- 2 -



--------------------------------------------------------------------------------

such Person has properly filed a Form 13-G; “Exchange Act” shall mean the
Securities Exchange Act of 1934, as amended from time to time; and “Person”
shall have the meaning given in Section 3(a)(9) of the Exchange Act, as modified
and used in Sections 13(d) and 14(d) thereof, except that such term shall not
include (i) the Corporation or any of its Affiliates, (ii) a trustee or other
fiduciary holding securities under an employee benefit plan of the Corporation
or any of its subsidiaries, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities or (iv) a corporation owned, directly
or indirectly, by the stockholders of the Corporation in substantially the same
proportions as their ownership of stock of the Corporation.

 

1.5 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

1.6 “Committee” means the Employee Benefit Administrative Committee, which has
the responsibility for administering various benefit plans of the Company, as
constituted from time to time.

 

1.7 “Company” means The Northern Trust Company, an Illinois banking corporation;
the Corporation; and such U.S. subsidiaries and affiliates of the Corporation as
shall with the consent of the Board, adopt the Plan.

 

1.8 “Corporation” means Northern Trust Corporation, a Delaware corporation, and,
to the extent provided in Section 8.8 below, any successor corporation or other
entity resulting from a merger or consolidation into or with the Corporation or
a transfer or sale of substantially all of the assets of the Corporation.

 

1.09 “Deferred Compensation Account” means an individual bookkeeping account for
each Participant established hereunder. Such account shall be valued no less
frequently than annually on a date or dates determined by the Committee.

 

1.10 “Distribution Date” means the last business day of February of any Plan
Year as provided under Section 5.1 of the Plan and as irrevocably set forth in
each of the Participant’s Deferral Election forms.

 

1.11 “Effective Date” means January 1, 2008 for the amended and restated Plan.
The original effective date of the Plan was May 1, 1998.

 

1.12 “409A Amount” means the portion of the Deferred Compensation Account of a
Participant that consists of amounts deferred in taxable years beginning after
December 31, 2004, and earnings on such amounts, as determined in accordance
with Code Section 409A and applicable regulations and other guidance promulgated
thereunder. The portion, if any, of a Participant’s Deferred Compensation
Account that consists of amounts deferred on or before December 31, 2004, and
earnings on such amounts, is referred to herein as the Participant’s
“Grandfathered Amount”. An amount is considered deferred on or before
December 31, 2004, if on or before that date the Participant had a legally
binding right to be paid the amount, and the right to the amount was earned and
vested.

 

- 3 -



--------------------------------------------------------------------------------

1.13 “Incentive Compensation” means cash compensation earned pursuant to the
Incentive Compensation Plans.

 

1.14 “Incentive Compensation Plans” means the Partners Incentive Plan, the
Management Performance Plan and/or any other bonus program defined by the
Company to be included.

 

1.15 “Initial Plan Year” means the eight-consecutive-month period commencing on
the original Effective Date and ending on December 31, 1998.

 

1.16 “Investment Committee” means the Employee Benefit Investment Committee of
the Company, as constituted from time to time, which has the investment
responsibilities specifically allocated to it under the Plan.

 

1.17 “Key Employee” means a Participant who is a “specified employee” within the
meaning of Code Section 409A(a)(2)(B)(i). The Company’s Key Employees shall be
identified annually pursuant to Section 5.7.

 

1.18 “Participant” means an employee of the Company (a) who resides in the
United States or is a United States expatriate on temporary foreign assignment,
(b) who is eligible to participate in the Plan in accordance with Article II and
(c) who has a Deferred Compensation Account under the Plan; provided, that the
following shall not be considered Participants: (i) an employee employed by any
office or branch of the Company located in a foreign country who, as to the
United States, is a nonresident alien, and (ii) an employee who (A) as to the
United States, is a foreign national, (B) is working for the Company at a
location located in the United States, and (C) is covered by a retirement plan
sponsored by a non-U.S. affiliate of the Corporation in the country in which
that affiliate is located.

 

1.19 “Pension Plan” means The Northern Trust Company Pension Plan, as amended
from time to time.

 

1.20 “Plan” means the Northern Trust Corporation Deferred Compensation Plan, as
amended from time to time.

 

1.21 “Plan Year” means the calendar year.

 

1.22 “Related Company” means any person with whom the Company is considered to
be a single employer under Section 414(b) of the Code and all persons with whom
the Company would be considered a single employer under Code Section 414(c),
substituting 50% for the 80% standard that would otherwise apply.

 

1.23

“Separation from Service” means that a Participant dies, retires or otherwise
has a termination of employment with the Company. A termination of employment
will be deemed to occur when the Company and the Participant reasonably
anticipate that the level of bona fide services the Participant will perform for
the Company (whether as an employee or an independent contractor, but not as a
director) after a certain date will

 

- 4 -



--------------------------------------------------------------------------------

 

permanently decrease to less than 50 percent of the average level of bona fide
services performed by the Participant for the Company (as an employee or
independent contractor, but not as a director) in the immediately preceding 36
months (or the full period of the Participant’s services to the Company if the
Participant has been providing services to the Company for less than 36 months),
determined in accordance with Treas. Reg. Sec. 1.409A-1(h). The employment
relationship will be treated as continuing intact while the Participant is on a
bona fide leave of absence (determined in accordance with Treas. Reg.
Sec.1.409A-1(h)), but (a) only if there is a reasonable expectation that the
Participant will return to active employment status, and (b) only to the extent
that such leave of absence does not exceed 6 months, or, if longer, for so long
as the Participant has a statutory or contractual right to reemployment. For
purposes of this Section 1.23, references to the Company shall include the
Company and all Related Companies.

ARTICLE II

ELIGIBILITY

 

2.1 Conditions for Deferrals for 1998 and 1999 Incentive Compensation Payments.
For Incentive Compensation which otherwise would be paid during the 1998 or 1999
Plan Years, an employee of the Company who participates in an Incentive
Compensation Plan and (i) whose Assigned Base Salary, determined as of April 1,
1998, is at least $100,000, or (ii) whose Assigned Base Salary determined as of
April 1, 1998 plus Incentive Compensation paid under the Incentive Compensation
Plans during the period commencing on April 1, 1997 and ending on March 31, 1998
is at least $150,000, shall be eligible to defer Incentive Compensation under
the Plan.

 

2.2 Conditions for Deferrals in Subsequent Plan Years. For Plan Years subsequent
to the Plan Years provided in Section 2.1, an employee of the Company who
participates in an Incentive Compensation Plan and (i) whose Assigned Base
Salary, determined as of November 15 immediately preceding the Participant’s
deferral election made under Section 3.2 below, is at least $100,000 (or such
other amount as the Committee from time to time determines) or (ii) whose
Assigned Base Salary determined as of the November 15 immediately preceding the
Participant’s deferral election made under Section 3.2 below plus Incentive
Compensation paid under the Incentive Compensation Plan during the twelve-month
period ending on March 31 immediately preceding such deferral election
(regardless of deferral under this Plan), is at least $150,000 (or such other
amount as the Committee from time to time determines), shall be eligible to
defer Incentive Compensation under the Plan.

ARTICLE III

DEFERRAL OPPORTUNITY

 

3.1 Amount Which May Be Deferred. Each Participant may elect to defer all or a
portion of his or her annual Incentive Compensation as determined by the
Committee; provided, however, the amount of each deferral for each payment of
Incentive Compensation shall be at least $2,500. Participants shall always be
one hundred percent (100%) vested in the amount they defer.

 

- 5 -



--------------------------------------------------------------------------------

3.2 Deferral Election. Participants shall make the election to defer Incentive
Compensation under the Plan on a Deferral Election Form by such dates as the
Committee from time to time establishes; provided, that any such election must
be made on or before December 31 of the Participant’s taxable year preceding the
taxable year in which the Participant performs the services that give rise to
the Incentive Compensation to be deferred. Participants shall make the following
determinations on each Deferral Election Form, which determinations shall become
irrevocable on December 31 of the Plan Year in which the election is made (or
such earlier date in that Plan Year as the Committee may determine):

 

  (a) The amount to be deferred with respect to the Participant’s Incentive
Compensation paid during the Plan Year for which the election applies, pursuant
to the terms of Section 3.1 herein;

 

  (b) The deferral period after which payments of deferred amounts commence (the
“Deferral Period”), pursuant to the terms of Section 5.1 herein; and

 

  (c) The form of the payment of the deferred amount, pursuant to the terms of
Section 5.2 herein.

 

3.3 Partial Year Employment and Initial Election. An employee who commences
employment with the Company after the beginning of a Plan Year shall not be
permitted to make an election to defer Incentive Compensation with respect to
such Plan Year. Further, an employee who commences employment with the Company
after November 1 of any Plan Year (or such other date as the Company may
determine in its sole discretion) shall not be eligible to defer Incentive
Compensation in that Plan Year for the subsequent Plan Year under Section 2.2.

 

3.4 Disability or Other Absence. If the Participant experiences a disability,
all previous Deferral Elections will remain in force unless the Committee, in
its sole discretion, determines that the Participant has incurred an
unforeseeable emergency pursuant to Section 5.3 of the Plan, in which case it
will waive, upon the Participant’s request, such election(s). If the Participant
takes a paid or unpaid leave of absence, all previous Deferral Elections will
remain in full force.

ARTICLE IV

INVESTMENT OF DEFERRED INCENTIVE COMPENSATION

 

4.1 Investments. The Company shall contribute amounts allocated hereunder to the
Deferred Compensation Accounts of Participants to a rabbi trust (“Trust”), to be
invested in such manner as determined by the Investment Committee, consistent
with the resolutions or actions of the Board or the Compensation and Benefits
Committee of the Board establishing the Plan.

 

- 6 -



--------------------------------------------------------------------------------

4.2 Participant Statements. Statements that identify the Participant’s Deferred
Compensation Account balance shall be provided to Participants no less
frequently than annually.

 

4.3 Minimum Rate of Investment Return. Following the date of a Change in
Control, notwithstanding anything to the contrary herein, each Participant’s
Deferred Compensation Account shall be credited with a minimum annual investment
return with respect to any calendar year (or portion thereof) at least equal to
the average yield (as determined at auction) with respect to the 52 week United
States Treasury bills issued during the previous calendar year, plus 50 basis
points.

 

4.4 Valuation of Deferred Compensation Accounts. Participants’ Deferred
Compensation Accounts shall be valued no less frequently than monthly.

ARTICLE V

DISTRIBUTIONS AND LIMITS ON DISTRIBUTIONS

 

5.1 Deferral Period. Pursuant to Section 3.2, each Participant shall irrevocably
elect the Deferral Period for the Incentive Compensation payments deferred in
any Plan Year; provided that the Deferral Period elected by a Participant shall
be either a Short-Term Deferral (as provided under Section 5.1(a)) or a
Retirement Deferral (as provided under Section 5.1(b)).

 

  (a) If the Participant elects a Short-Term Deferral, payments under the Plan
shall commence only in the form provided under Section 5.2(a) of this Plan on
any Distribution Date elected by the Participant; provided that such
Distribution Date shall be no earlier than the Distribution Date that is
subsequent to three (3) Plan Years following the end of the Plan Year in which
the Incentive Compensation would have otherwise been paid to the Participant.

 

  (b) Subject to Section 5.6, if the Participant elects a Retirement Deferral,
payments under the Plan shall commence following the Participant’s Separation
from Service after reaching the Participant’s Normal, Early or Postponed
Retirement date, as such dates are defined in the Pension Plan (such Separation
from Service in those circumstances referred to as a “Retirement Date”),
provided that payments under the Plan shall commence, as elected by the
Participant in accordance with Section 3.2, either (i) within sixty (60) days of
the Participant’s Retirement Date or (ii) on the Distribution Date immediately
following the Plan Year in which the Participant’s Retirement Date occurs
(provided that payments must commence under (ii) if the Participant elects to
receive the payments in the form provided under Section 5.2(b) of the Plan).

 

  (c) Notwithstanding anything in the Plan to the contrary, Incentive
Compensation paid after a Participant’s Retirement Date or other Separation from
Service is not eligible for deferral and will not be deferred, regardless of the
Participant’s prior Deferral Election.

 

- 7 -



--------------------------------------------------------------------------------

  (d) Notwithstanding any Deferral Period(s) elected by a Participant pursuant
to Section 3.2(b) and this Section 5.1, and subject to Section 5.6, if at any
time before the end of the elected Deferral Period,

 

  (i)    a Participant incurs a Separation from Service, such Participant shall
be paid out of the Plan in one (1) lump sum in cash within sixty (60) days after
such Separation from Service; or   (ii)      (A)     with respect to a
Participant’s 409A Amount, the Participant has been on disability leave for a
period of six (6) months, such Participant’s 409A Amount shall be paid out of
the Plan in one (1) lump sum in cash within sixty (60) days after such six
(6) month disability period; and      (B)   with respect to the Participant’s
Grandfathered Amount, if any, the Participant has been on disability leave for a
period of twelve (12) months, such Participant’s Grandfathered Amount shall be
paid out of the Plan in one (1) lump sum in cash within sixty (60) days after
such twelve (12) month disability period.

 

5.2 Payment of Deferred Amounts. Payment of a Participant’s Deferred
Compensation Account under the Plan shall be made in cash in one of the
following forms irrevocably elected by the Participant pursuant to Sections
3.2(b) and 5.1:

 

  (a) Lump Sum Payment. Payments will be made in one (1) lump sum.

 

  (b) Installment Payments. Payments will be made in either five (5) or ten
(10) annual installments, as irrevocably elected by the Participant. Subject to
Section 5.6, the initial payment shall be made on the Distribution Date
following the Participant’s Retirement Date. The remaining installment payments
shall be made in the form of cash each year thereafter (on each anniversary date
of the initial payment), until the Participant’s entire Deferred Compensation
Account has been paid. The amount of each installment payment shall be equal to
the cash remaining in the Participant’s Deferred Compensation Account on the
last business day of January immediately prior to each such payment, multiplied
by a fraction, the numerator of which is one (1), and the denominator of which
is the number of installment payments remaining.

All benefits hereunder shall be paid from the Trust, as further described in
Article IV.

 

- 8 -



--------------------------------------------------------------------------------

5.3 Unforeseeable Emergency. The Committee shall have the sole authority to
alter the timing or manner of payment of amounts from a Participant’s Deferred
Compensation Account in the event that the Participant establishes, to the
satisfaction of the Committee that the Participant has experienced an
unforeseeable emergency, as defined in Treas. Reg. §1.409A-3(i)(3)(i). In such
event, the Committee may, upon the request of the Participant:

 

  (a) Provide that all or a portion of the amount previously deferred by the
Participant immediately shall be paid to the Participant in a lump sum payment;
or

 

  (b) Provide that all or a portion of the installments payable over a period of
time immediately shall be paid to the Participant in a lump sum payment.

However, the amount distributed pursuant to this Section 5.3 shall not exceed
the amount that is reasonably necessary for the Participant to satisfy the
emergency need at the time of distribution, as determined by the Committee in
its sole discretion. In determining the amount reasonably necessary to satisfy a
Participant’s emergency need, the Committee must take into account any
additional compensation that is available to the Participant if the Committee
has waived the Participant’s previous Deferral Elections upon the Participant’s
request pursuant to Section 3.4.

The Committee shall determine whether the Participant has experienced an
unforeseeable emergency based on the relevant facts and circumstances. An
unforeseeable emergency will be deemed to exist in the event of an illness or
accident of the Participant or the Participant’s dependent (as defined in
Section 152(a) of the Code, without regard to Sections 152(b)(1), (b)(2) and
(d)(1)(B)), loss of the Participant’s property due to casualty, or other similar
unforeseeable and extraordinary circumstances arising as a result of events
beyond the control of the Participant. The Committee’s decision with respect to
whether the Participant has experienced an unforeseeable emergency and the
manner in which, if at all, the payment of deferred amounts shall be altered or
modified, shall be final, conclusive, and not subject to appeal.

Notwithstanding anything in this Section 5.3 to the contrary, no amounts may be
distributed on account of this Section 5.3 if such unforeseeable emergency may
be relieved:

 

  (i) Through reimbursement or compensation by insurance or otherwise;

 

  (ii) By liquidation of the Participant’s assets, to the extent the liquidation
of such assets would not itself cause severe financial hardship; or

 

  (iii) By cessation of deferrals under the Plan.

 

5.4

Maximum Deductible Amount. An amount that would otherwise be paid from the
Deferred Compensation Account of a Participant in a given Plan Year may be
delayed to the extent that the Company reasonably anticipates that if the
payment were made as scheduled the Company’s deduction with respect to such
payment would not be permitted due to the application of Code Section 162(m).
Amounts not paid as a result of the above limitation shall be paid in the
earlier of (a) the Company’s first taxable year in which the Company reasonably
anticipates that if the payment is made during such year the

 

- 9 -



--------------------------------------------------------------------------------

 

deduction of such payment will not be barred by application of Section 162(m),
or (b) the period beginning with the date of the Participant’s Separation from
Service and ending on the later of the last day of the taxable year of the
Company in which the Participant incurs a Separation from Service or the 15th
day of the third month following the Participant’s Separation from Service.

 

5.5 Death of Participant. A Participant, who at the time of his death is
employed by the Company and who dies before a complete distribution of his
Deferred Compensation Account has been made to him, shall have his Deferred
Compensation Account distributed in cash in one (1) lump sum to his Beneficiary.
Such distribution will be made within sixty (60) days following the
Participant’s final wage payment following his death. A Participant, who at the
time of his death is not employed by the Company and who dies before his entire
Deferred Compensation Account has been paid to him, shall have his Deferred
Compensation Account distributed to his Beneficiary in such manner, and at such
time, as provided on his Deferral Election Form.

 

5.6 Limits on Distributions to Key Employees. Anything in the Plan to the
contrary notwithstanding, including without limitation Section 5.3, if a
Participant is a Key Employee, any distribution of a 409A Amount to such
Participant due to the Participant’s Separation from Service that would
otherwise be made during the six months following such Separation from Service
shall be made on the date that is six months and one day following such
Separation from Service.

 

5.7 Annual Identification of Key Employees. The Specified Employee
Identification Date, as defined in Treas. Reg. §1.409A-1(i)(3), to be used in
determining Key Employees of the Company shall be September 30 of any Plan Year.
The January 1 of the Plan Year next following that Plan Year shall be the
Specified Employee Effective Date, as defined in Treas. Reg. §1.409A-1(i)(4),
for Participants identified as Key Employees on the immediately preceding
Specified Employee Identification Date. Participants identified as Key Employees
on a Specified Employee Identification Date (September 30) shall be treated as
Key Employees under the Plan for the 12-month period beginning on the Specified
Employee Effective Date (January 1) next following such Specified Employee
Identification Date.

 

5.8 Grandfathered Amount. Notwithstanding anything herein to the contrary, a
Participant’s Grandfathered Amount, if any, shall be paid at the time and in the
form determined under the Plan as in effect October 3, 2004.

ARTICLE VI

ADMINISTRATION OF THE PLAN

 

6.1 Terms Include Authorized Delegates. Where appropriate, the terms “Company,”
“Corporation,” “Committee” or “Investment Committee” as used in this Plan shall
also include any applicable subcommittee or any duly authorized delegate of the
Company, the Corporation, the Committee or the Investment Committee, as the case
may be. Such duly authorized delegate may be an individual or an organization
within the Company, the Corporation, the Committee or the Investment Committee,
or may be an unrelated third party individual or organization.

 

- 10 -



--------------------------------------------------------------------------------

6.2 Authority of the Committees. The Committee shall administer the Plan and
shall have full power to select employees for participation in the Plan and to
determine the terms and conditions of each employee’s participation; to construe
and interpret the Plan and any agreement or instrument entered into hereunder;
and to establish, amend, or waive rules and regulations for the Plan’s
administration. Further, the Committee shall have full power to make any other
determination which may be necessary or advisable for the Plan’s administration.
The Investment Committee shall have those powers set forth in Section 4.1 of the
Plan.

 

6.3 Decisions Binding. Subject to the provisions of Article VII, all
determinations and decisions made by the Committee or the Investment Committee
pursuant to the provisions of the Plan, and all related orders, resolutions or
actions of the Board, the Compensation and Benefits Committee of the Board, the
Chief Executive Officer of the Corporation or the Executive Vice President and
Human Resources Department Head of the Corporation (or the duly authorized
designee of either of the latter two individuals) shall be final, conclusive,
and binding on all persons, including the Company, its stockholders, employees,
Participants, and their estates and beneficiaries.

ARTICLE VII

AMENDMENT OR TERMINATION

 

7.1 Amendment or Termination. The Corporation has set no termination date for
the Plan but reserves the right to amend or terminate the Plan when, in the sole
discretion of the Corporation, such amendment or termination is advisable.

 

  (a) Any such termination shall be made by action of the Compensation and
Benefits Committee of the Board (or by action of the Board if the Compensation
and Benefits Committee is unavailable or unable to act for any reason) and shall
be effective as of the date set forth in such resolution.

 

  (b) Any such amendment shall be made in accordance with the following:

 

  (i) material amendments to the Plan shall be made by action of the
Compensation and Benefits Committee of the Board (or by action of the Board, if
the Compensation and Benefits Committee is unavailable or unable to act for any
reason); and

 

  (ii) (A) non-material or administrative amendments to the Plan or (B) any
amendment to the Plan deemed required, authorized or desirable under applicable
statutes, regulations or rulings, shall be made by action of either the Chief
Executive Officer of the Corporation or the Executive Vice President and Human
Resources Department Head of the Corporation (or either of their duly authorized
designees).

 

- 11 -



--------------------------------------------------------------------------------

7.2 Effect of Amendment or Termination. No amendment or termination of the Plan
shall directly or indirectly reduce the balance of any deferred compensation
held hereunder as of the effective date of such amendment or termination. Upon
termination of the Plan, distribution of amounts in a Participant’s Deferred
Compensation Account shall be made to him or his Beneficiary in the manner and
at the time described in Article V of the Plan. No additional credits shall be
made to the Deferred Compensation Account of a Participant after termination of
the Plan, but the Company shall continue to credit gains and losses attributable
to investments made pursuant to Section 4.1 to such Deferred Compensation
Account until the balance of such Account has been fully distributed to the
Participant or his Beneficiary. Following a Change in Control, no amendment to
the Plan shall directly or indirectly affect the minimum rate of investment
return set forth in Section 4.3 hereof.

 

7.3 Amendments Necessary to Satisfy Code Section 409A. Anything in the preceding
Sections 7.1 or 7.2 or elsewhere in the Plan to the contrary notwithstanding:

 

  (a) the Plan may be amended in any manner necessary to ensure that the Plan
complies in all applicable respects with Code Section 409A; and

 

  (b) the Plan may not be amended in any manner that would cause the Plan to
fail to comply in any applicable respect with Code Section 409A.

ARTICLE VIII

GENERAL PROVISIONS

 

8.1 Participant’s Rights Unsecured. If and to the extent amounts allocated
hereunder to the Deferred Compensation Accounts of Participants are contributed
by the Company to the Trust described in Section 4.1, benefits under the Plan
shall be payable pursuant to the Trust Agreement. Pursuant to the Trust
Agreement, all assets held thereunder shall remain subject to the claims of the
general creditors of the Company. The Plan at all times shall be entirely
unfunded and no provision shall at any time be made with respect to segregating
any assets of the Company for payment of any benefits hereunder. No Participant,
Beneficiary or any other person shall have any interest in any particular assets
of the Company by reason of the right to receive a benefit under the Plan and
Trust Agreement and any such Participant, Beneficiary or other person shall have
only the rights of a general unsecured creditor of the Company with respect to
any rights under the Plan and Trust Agreement.

 

8.2

Tax Withholding. In connection with any deferral under the Plan, the Company
shall have the right to withhold from nondeferred Incentive Compensation amounts
or other compensation available at the time of the award an amount sufficient to
satisfy the FICA

 

- 12 -



--------------------------------------------------------------------------------

 

tax withholding requirements applicable to such deferrals, or to require the
Participant to remit to the Company an amount sufficient to satisfy the tax
obligation. In connection with any distribution to the Participant of deferred
Incentive Compensation, the Company shall have the right to withhold from such
distribution an amount sufficient to satisfy Federal, State, and local tax
withholding requirements applicable to such distributions.

 

8.3 No Guaranty of Benefits. Nothing contained in the Plan shall constitute a
guaranty by the Company or any other person or entity that the assets of the
Company will be sufficient to pay any benefit hereunder.

 

8.4 No Enlargement of Employee Rights. No Participant shall have any right to
receive a distribution of contributions made under the Plan except in accordance
with the terms of the Plan. Establishment of the Plan shall not be construed to
give any Participant the right to be retained in the service of the Company.

 

8.5 Spendthrift Provision. No interest of any person or entity in, or right to
receive a distribution under, the Plan shall be subject in any manner to sale,
transfer, assignment, pledge, attachment, garnishment, or other alienation or
encumbrance of any kind; nor may such interest or right to receive a
distribution be taken, either voluntarily or involuntarily, for the satisfaction
of the debts of, or other obligations or claims against, such person or entity,
including claims for alimony, support, separate maintenance and claims in
bankruptcy proceedings.

 

8.6 Applicable Law. To the extent not preempted by Federal law, the Plan shall
be construed and administered under the laws of the State of Illinois.

 

8.7 Incapacity of Recipient. If any benefit under the Plan shall be payable to a
minor or a person not adjudicated incompetent but who, by reason of illness or
mental or physical disability, is, in the opinion of the Committee, unable to
properly manage his affairs, such benefit shall be paid in such of the following
ways as the Committee deems best: (a) to the person directly; (b) in the case of
a minor, to a custodian under any Uniform Gift to Minors Act for the person; or
(c) to the person’s spouse, adult child or blood relative. Any benefit so paid
shall be a complete discharge of any liability of the Company and the Plan
therefor.

 

8.8 Successors. The Plan shall not be automatically terminated by a transfer or
sale of assets of the Corporation or by the merger or consolidation of the
Corporation into or with any other corporation or other entity, but the Plan
shall be continued after such sale, merger or consolidation only if and to the
extent that the transferee, purchaser or successor entity agrees to continue the
Plan. In the event that the Plan is not continued by the transferee, purchaser
or successor entity, then the Plan shall terminate subject to the provisions of
Section 7.2.

 

8.9

Unclaimed Benefit. Each Participant shall keep the Committee informed of his
current address and the current address of his designated Beneficiary. None of
the Corporation, the Company or the Committee shall be obligated to search for
the whereabouts of any person. If the Committee is unable to locate the
Participant or any Beneficiary of the Participant, then none of the Corporation,
the Company or the Plan shall have any further

 

- 13 -



--------------------------------------------------------------------------------

 

obligation to pay any benefit hereunder to such Participant or Beneficiary and
such benefit shall be forfeited; provided, however, that if the Participant or
Beneficiary makes a valid claim for any benefit that has been forfeited, the
forfeited benefit shall be reinstated.

 

8.10 Electronic or Telephonic Notices. Any election, notice, direction or other
such action required or permitted to be made in writing under the Plan may also
be made electronically, telephonically or otherwise, to the extent then
permitted by applicable law and the administrative rules prescribed by the
Committee.

 

8.11 Limitations on Liability. Notwithstanding any of the preceding provisions
of the Plan, neither the Company, any member of the Committee or the Investment
Committee nor any individual acting as an employee or agent of the Company, the
Committee or the Investment Committee shall be liable to any Participant, former
Participant, Beneficiary or any other person for any claim, loss, liability or
expense incurred in connection with the Plan.

 

8.12 Gender; Headings. Words in the masculine gender shall include the feminine
and the singular shall include the plural, and vice versa, unless qualified by
the context. Any headings used herein are included for ease of reference only,
and are not to be construed so as to alter the terms hereof.

 

8.13 Compliance with Code Section 409A. The Plan is intended to comply in all
applicable respects with the requirements of Code Section 409A and shall be
construed and administered so as to comply with that Code section.

IN WITNESS WHEREOF, Northern Trust Corporation has caused this amendment and
restatement of the Plan to be executed on its behalf by its duly authorized
officer this 18th day of December, 2008, effective as of January 1, 2008 (or as
of such other dates as are noted herein).

 

NORTHERN TRUST CORPORATION By:   /s/ Timothy P. Moen Name:   Timothy P. Moen
Title:   Executive Vice President and Human Resources Department Head

 

- 14 -



--------------------------------------------------------------------------------

SUPPLEMENT #1

Special 2005 Deferral Election Cancellations

This Supplement #1 to the Northern Trust Corporation Deferred Compensation Plan,
as amended and restated effective January 1, 2008 (the “Plan”), is made a part
of the Plan and supersedes any provisions thereof to the extent that they are
not consistent with this Supplement. Unless the context clearly implies or
indicates to the contrary, a word, term or phrase used or defined in the Plan is
similarly used or defined for purposes of this Supplement #1.

 

1. Effective Date. January 1, 2005.

 

2. Application. This Supplement #1 shall apply to:

 

  (a) Any Participant who, prior to February 28, 2005, requested the
cancellation of the Participant’s previous election to defer all or a portion of
the cash award payment of Incentive Compensation scheduled to be made to the
Participant on February 28, 2005;

 

  (b) Any Participant who previously elected to defer all or a portion of the
cash award payment of Incentive Compensation scheduled to be made to the
Participant in the Plan Year beginning January 1, 2005 (the “2005 Plan Year”)
and whose 2005 Plan Year payment schedule for such Incentive Compensation was
changed from annual to quarterly after such deferral election had been made;

(individually, a “Special Election Cancellation Participant” and, collectively,
the “Special Election Cancellation Participants”); and

 

  (c) Any Participant who would be considered a “specified employee” as defined
in proposed regulation section 1.409A-1(i) issued by the U.S. Treasury
Department and the Internal Revenue Service; who terminates employment for any
reason on or after the Effective Date of this Supplement #1 and on or before
October 31, 2005 (individually, a “2005 Specified Employee Participant” and,
collectively, the “2005 Specified Employee Participants”).

 

3. Special Provision. The following special provision shall apply to the Special
Election Cancellation Participants:

Special 2005 Deferral Election Cancellation: Pursuant to and in accordance with
Notice 2005-1 and proposed regulations under Code section 409A issued by the
U.S. Treasury Department and the Internal Revenue Service, each Special Election
Cancellation Participant shall have the opportunity to cancel a previous
election to defer all or a portion of the cash award payment of Incentive
Compensation for the 2005 Plan Year described in Paragraph 2(a) or (b) above, by
executing and delivering to the Company a cancellation of the Participant’s
previous election to defer, in the form prescribed by the Company, subject to
the requirements specified in paragraphs 4 and 6 below. Any amount the deferral
of which is cancelled in accordance with this Paragraph 3 shall be distributed
no later than December 31, 2005, or the date such amount becomes vested, if
later.

 

- 15 -



--------------------------------------------------------------------------------

4. Special Election Deadline. To be effective, the election cancellation
referred to in Paragraph 3 above must be executed and delivered to the Company
by the Special Election Cancellation Participant on or before the date specified
by the Company that is after the Effective Date of this Supplement #1, but no
later than December 1, 2005.

 

5. Special Provision. The following special provision will apply to the 2005
Specified Employee Participants:

Special 2005 Termination of Participation: Pursuant to and in accordance with
Notice 2005-1 and proposed regulations under Code section 409A issued by the
U.S. Treasury Department and the Internal Revenue Service, each 2005 Specified
Employee Participant shall be considered to have terminated participation in the
Plan with respect to any amounts that would otherwise be subject to Code section
409A, effective as of the date such 2005 Specified Employee Participant
terminated employment with the Company. Anything in the Plan to the contrary
notwithstanding, such amounts shall be distributed in a lump sum distribution to
such 2005 Specified Employee Participant no later than December 31, 2005, or the
date such amounts become vested, if later.

 

6. Limitations on Supplement. Nothing in this Supplement #1 shall be construed
to provide any Special Election Cancellation Participant or 2005 Specified
Employee Participant with any rights or benefits under the Plan other than those
described in Paragraphs 3 through 5, as applicable, above.

 

- 16 -